{¶ 40} In considering whether the state presented sufficient evidence to convict Robinson of disrupting public services in violation of R.C. 2909.04(A)(3), I agree with the majority's analysis insofar as it concludes that the state failed to prove the element of substantial impairment.3 In my opinion, such conclusion renders moot the issue of whether the destruction of a private cell phone constitutes disruption of a public service. I concur in the remainder of the opinion.
3 Had appellant been indicted under R.C. 2909.04(A)(1), the element of substantial impairment would not apply. *Page 572